Title: From Benjamin Franklin to Catharine Ray, [March 1755–April 1755]
From: Franklin, Benjamin
To: Ray, Catharine


[March–April 1755]
[I told him that as] I did not know her, I must refer him for Advice to his good Friends in Boston, who could better adapt it to Situations, Tempers and Circumstances. Only this I hinted in general, that I thought he would do well not to be too forward in Professions of Love, till by his Assiduities and little Services he had made some Progress in gaining the Lady’s Esteem and Affection. For when he had brought Matters to such a Pass, as that she would wish to know his Intention, think he delay’d too long his Declaration, and, as the Song says,
Had rather be marry’d than plagu’d with him so, 
  his Proposals, in my Opinion, would be likely to meet with much less Difficulty. I find, however, by yours, that he has declar’d himself all at once violently in love with you. He seems like a Brand brought flaming to a fresh Hearth; not kindled there, indeed, but it burns nevertheless. Nobody can judge for you in this Affair, better than you can for yourself; you know both the Gentlemen, and I believe you will determine rightly. I only pray God to bless you in your Choice; whether it be either of them or any other; and you may depend I shall mention nothing of your having communicated the Matter to me.
You may write freely everything you think fit, without the least Apprehension of any Person’s seeing your Letters but myself. You have complimented me so much in those I have already receiv’d, that I could not show them without being justly thought a vain Coxcomb for so doing; and the Hint you give in your last is sufficient for those you may favour me with hereafter. I know very well that the most innocent Expressions of warm Friendship, and even those of meer Civility and Complaisance, between Persons of different Sexes, are liable to be misinterpreted by suspicious Minds; and therefore though you say more, I say less than I think, and end this Letter coolly in the plain common Form, with only Dear Miss, Your humble Servant
B Franklin
My respectful Compliments to your good Father, Mother and Sister. I am glad to hear of his Recovery.
Miss Katy Ray

